[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Hugh Rogers was convicted of violating the prohibition law, and he appeals. Affirmed.
(1) The indictment, charging that the defendant sold, offered for sale, kept for sale, or otherwise disposed of prohibited liquors, was sufficiently broad to cover and charge an offense under section 33 of the act approved January 23, 1915. See Acts 1915, p. 34, § 33; Bush v. State, 12 Ala. App. 260, 67 So. 847;  Harrison v. State, 13 Ala. App. 354, 69 So. 383;Arrington v. State, 13 Ala. App. 359, 69 So. 385.
(2) The undisputed and direct evidence, as well as the defendant's own admission, was to the effect that the defendant was guilty of committing the offense prohibited by section 33 of the act referred to and cited in the first paragraph, without affording an adverse inference; and the court cannot be put in error for giving the general charge, with proper hypothesis, requested by the state against the defendant. — Jones v. State, 96 Ala. 56, 11 So. 192; Johnson v. State,91 Ala. 70, 9 So. 71; Olmstead v. State, 89 Ala. 16,7 So. 775.
(3) There was only one act or transaction shown by the evidence and the commission of but one offense, and there was no occasion for an election. — Boice v. State, 10 Ala. App. 100,65 So. 83; McCullough v. State, 63 Ala. 75.
The court committed no error in refusing the special instructions requested by the defendant.
Affirmed. *Page 485